Citation Nr: 9925043	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable rating for the residuals of 
a right wrist fracture.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a total 
evaluation based upon individual unemployability.  

In August 1997 the Board denied entitlement to a disability 
evaluation in excess of 60 percent for cervical disc disease, 
and remanded for additional development the issues of 
entitlement to a compensable rating for the residuals of a 
right wrist fracture, entitlement to an evaluation in excess 
of 10 percent for a right knee disorder, and entitlement to a 
total disability evaluation based upon individual 
unemployability.

The Board notes that the veteran has submitted additional 
correspondence and medical evidence related to his service-
connected cervical spine disability which may be construed as 
claims for an extraschedular rating and for secondary service 
connection for sleep deprivation.  These matters are referred 
to the RO for appropriate action.

The issues of entitlement to an evaluation in excess of 10 
percent for a right knee disorder and entitlement to a total 
disability evaluation based upon individual unemployability 
are addressed in a remand order at the end of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's residuals of 
a right wrist fracture are presently manifested by limitation 
of motion and subjective complaints of pain.  There is 
tenderness along the scaphoid tuberosity and some positive 
neurological signs.  The wrist is not ankylosed.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for the veteran's 
residuals of a right wrist fracture are met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran sustained a right 
navicular fracture while playing basketball in August 1980.  
In October 1980 the veteran reported he re-injured the right 
wrist.  The examiner noted tenderness and pain with wrist 
motion.  The diagnosis was healing fracture of the right 
scaphoid.  In January 1981 the veteran complained of 
continued pain.  The examiner noted a positive Finkelstein's 
sign and pain with thumb motion.  The diagnoses included 
healed right navicular fracture and DeQuervain's 
tenovaginitis.

In May 1981 the veteran underwent right DeQuervain's disease 
wrist release.  In September 1981 the veteran complained of 
hypesthesia to the right thumb and tenderness at the base of 
the thumb.  The diagnosis was right wrist tendonitis.  A 
November 1981 physical therapy pain clinic discharge summary 
noted the veteran received no relief of pain with modalities 
administered and referred him to his physician.  

A May 1982 orthopedic clinic report included a diagnosis of 
chronic right wrist pain of unknown etiology.  The examiner 
noted the veteran complained of persistent subjective right 
wrist pain with no objective evidence or clinical pathology 
to propose an etiology for the reported symptoms.  It was 
noted his pain complaints had been unresponsive to all modes 
of therapy.  An August 1982 medical board examination found 
chronic subjective right wrist pain of unknown etiology.  
Records indicated the veteran was right hand dominant.

In April 1985 the veteran complained of intermittent aching 
of approximately 5 years duration, especially in cold 
weather, when lifting heavy objects, and while doing pushups.  
He also reported pain and swelling subsequent to a fall 6 
days earlier while playing Frisbee, but that x-ray 
examination at that time had been negative.  The diagnosis 
was history of scaphoid fracture with some residual aching 
with possible tubercle distal trapezial scaphoid avulsion 
non-displaced fracture and very minimal tenderness.

A March 1988 examination revealed normal upper extremities.  
The examiner noted the veteran reported continued soreness to 
the right wrist.  

During a November 1992 VA fee basis orthopedic examination 
the veteran complained of right wrist pain with weather 
changes.  The examiner noted wrist range of motion studies 
revealed extension to 65 degrees, bilaterally, flexion to 
45 degrees, right , and to 50 degrees, left, radial deviation 
to 35 degrees, right, and to 30 degrees, left, and ulnar 
deviation to 35 degrees, bilaterally.  X-ray examination of 
the right wrist appeared to be within normal limits.  The 
diagnoses included history of right navicular fracture 
without significant impairment of function.  

During an October 1996 VA examination the veteran reported 
constant wrist aches, with a catching sensation while writing 
or using a keyboard.  He complained the wrist locked in a 
position of dorsiflexion approximately 2 to 3 times per week, 
and that he experienced severe discomfort, weakness and 
numbness into the thumb, index and middle fingers when the 
wrist was locked.  He stated pain relief medication allowed 
him to move the wrist.  

The examiner noted the right hand "femur eminence" was 
slightly smaller than the left, and that the veteran 
exhibited trouble with flexion and extension of the wrist.  
Flexion from 180 degrees was to 140 degrees on the left, but 
only to 150 degrees on the right.  Extension was limited to 
120 degrees on the right compared to 100 degrees on the left.  
Radial deviation was only to 160 degrees on the right 
compared to 155 degrees on the left.  Ulnar deviation was to 
165 degrees on the right and to 155 degrees on the left.  
There was a marked definite positive Tinel's sign when the 
volar right wrist was tapped lightly with the reflex hammer, 
with pain and paresthesia extending toward the elbow and down 
under the hand.  The diagnoses included history of right 
navicular bone fracture with persistent right wrist pain and 
possible secondary carpal tunnel syndrome.

Electromyography (EMG) and nerve conduction studies revealed 
essentially normal upper extremities.  The examiner noted a 
diagnosis of carpal tunnel syndrome could not be provided.  
X-ray examination of the wrist was negative, the joint spaces 
and alignment were normal.  

At his August 1996 personal hearing the veteran testified 
that he had not received any medical treatment since December 
1992, the date of his last VA examination.  He stated that he 
had been treating himself by staying at home and trying to 
remain comfortable.  He reported that he experienced numbness 
in both hands.  

During VA examination in October 1998 the veteran complained 
of decreased mobility, grasping problems, and numbness to the 
upper extremities.  He stated he needed rest after 
approximately 15 minutes of repetitive activities such as 
typing.  He stated he experienced pain in the wrist and 
numbness to the fingers.  The examiner noted the right wrist 
was not swollen, the musculature was excellent, and there was 
no evidence of atrophy.  Range of motion studies of the wrist 
revealed palmar flexion to 50 degrees, right, and to 70 
degrees, left, dorsiflexion to 60 degrees, right, and to 80 
degrees, left, ulnar deviation to 30 degrees, right, and to 
35 degrees, left, and radial deviation to 10 degrees, 
bilaterally.  

There was tenderness to palpation along the scaphoid 
tuberosity of the radioscaphoid joint area.  There was no 
ulnar-sided tenderness.  There was evidence of pain when an 
attempted Watson shift test was performed.  Grip odynometer 
strength was 90 pound per square inch (psi) times 3 on the 
left, and 100 psi on the right times 3.  Upper extremity 
strength was 5/5.  There was a mildly positive Finkelstein's 
test, a mildly positive Phelan's test, and a Tinel sign over 
the carpal tunnel.  Two point discrimination was to 5 
millimeters or less in all digits of the hand, and strength 
was 5/5 to the flexor digitorum superficialis, profundus, and 
intrinsic muscles of the hand.

The examiner noted x-rays revealed a healed scaphoid with no 
radioscaphoid narrowing, scaphoid lunate association, or 
deformity of the wrist.  The diagnoses included chronic wrist 
tendonitis.  The examiner also stated that it was difficult 
to determine whether the veteran's subjective complaints were 
supported by adequate pathology, but that there was no 
adequate pathology shown by x-ray or objective physical 
examination to warrant the veteran's significant subjective 
complaints.  It was noted the veteran complained of global 
tenderness about the wrist and scaphoid, but that x-rays 
revealed an excellent healed fracture without significant 
displacement or ligamentous deformity.  The examiner stated 
the complete record had been reviewed.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

In this case, recent medical evidence reveals the veteran's 
right wrist disorder is presently manifested by some 
limitation of motion and subjective complaints of pain.  The 
October 1998 VA examination revealed right palmar flexion to 
50 degrees and dorsiflexion to 60 degrees.  An EMG study 
revealed essentially normal findings.  X-ray examinations 
were negative.  The October 1998 VA examiner noted the 
veteran's subjective complaints were not supported by 
adequate pathology.

The Ratings Schedule provides a 10 percent rating for 
limitation of motion of the wrist, major or minor arm, when 
dorsiflexion is less than 15 degrees or when palmar flexion 
is limited in line with the forearm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (1998).  The Board finds the evidence of 
record does not indicate dorsiflexion of less than 15 degrees 
or palmar flexion limited to in line with the forearm; 
therefore, a compensable rating under the criteria for 
limited wrist motion is not warranted.  

As to the veteran's complaints of pain, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under §§ 4.40 and 4.45.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Since the diagnostic code applicable to the 
veteran's claim (Code 5215) is predicated on limitation of 
motion, consideration of an increased evaluation based upon 
functional loss due to pain on use or due to flare-ups is 
proper.  The Board notes that the right wrist is not atrophic 
or swollen.  However, there is tenderness  along the scaphoid 
tuberosity, which supports the complaints of pain.  In 
addition, though EMG testing is negative, there are mildly 
positive Finkelstein's and Phelan's tests, with a Tinel sign 
over the carpal tunnel.  The diagnosis was tendonitis and 
though objective symptoms did not match the severity of the 
subjective complaints, there was sufficient objective 
pathology to warrant a minimal compensable evaluation, when 
all doubt is resolved in the veteran's favor.

In the absence of objective pathology to support complaints 
of pain and dysfunction such as to warrant a higher rating, 
the Board must conclude that the preponderance of the 
evidence is against an evaluation greater than the minimal 
compensable rating for the residuals of a right wrist 
fracture based upon functional loss due to pain on use or due 
to flare-ups.  Id.  

The Board also notes that the record does not include 
evidence of wrist ankylosis or complete or incomplete 
paralysis of the peripheral nerves to warrant an alternative 
rating under the applicable criteria for these disorders.  
See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5214, 8510-
17 (1998).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a rating higher than 10 percent.


ORDER

Entitlement to a 10 percent rating for the residuals of a 
right wrist fracture is granted, subject to the regulations 
governing the award of monetary benefits.


REMAND

The Board notes that the veteran's claims as to entitlement 
to an evaluation in excess of 10 percent for a right knee 
disorder and entitlement to a total disability evaluation 
based upon individual unemployability are well-grounded under 
38 U.S.C.A. § 5107(a).  See Proscelle, 2 Vet. App. 629.

The Board also notes that the October 1998 VA examiner 
reported the veteran was scheduled to undergo an evaluation 
arthroscopy and partial meniscectomy; however, the records 
associated with that procedure are not included in the claims 
file.  Therefore, the Board finds additional development is 
required for an adequate determination as to this issue.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims, which includes obtaining an 
adequate VA examination.  38 U.S.C.A. § 5107(a); see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board also finds that a determination as to the issue of 
entitlement to a total disability evaluation based upon 
individual unemployability must be deferred pending an 
evaluation of the veteran's service-connected right knee 
disorder.  In addition, the record reflects the veteran has 
reported he was presently enrolled in a VA vocational 
rehabilitation program.  If available, the records associated 
with that program should be obtained for an adequate 
determination as to the veteran's employability.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit any 
additional evidence pertinent to the 
issues on appeal.

2.  The RO should obtain the veteran's VA 
vocational rehabilitation program file.  
If available, the complete file should be 
associated with the record for appellate 
review.

3.  The RO should obtain the veteran's VA 
medical treatment records, including the 
records of the scheduled surgical 
procedure noted on the October 1998 VA 
examination report.  All pertinent 
records received should be associated 
with the claims file.

4.  Thereafter, if the information 
received indicates the veteran has 
completed any scheduled surgical 
treatment, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the current nature and 
severity of his right knee disorder.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment, and should include complete 
active and passive range of motion 
testing.  

The examiner should specify any 
anatomical damage of the knee and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

In addition, the examiner should provide 
an opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  A complete 
rationale for the opinions given should 
be provided.

5.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examination and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and, if not, implement corrective 
procedures.

6.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

